Van Voorhis, J. (concurring).
I concur in the opinion by Judge Froessel.
It was well known before Mapp v. Ohio (367 U. S. 643) was decided that Wolf v. Colorado (338 U. S. 25) and People v. Defore (242 N. Y. 13) had been widely criticized, and Bench and Bar expected that their doctrines would be reviewed and possibly overruled. That is the reason on account of which the issue was presented to the Supreme Court in Mapp v. Ohio after adequate objection had been made at the trial of that case. Courts are continually reconsidering old precedents and, if no objection or equivalent was required here, objection would never be necessary to raise a question of law where it is urged that some former decisional law be changed. That would not accord with the purposes of the rule requiring an objection, which is to apprise the court and the adversary of the position *161being- taken when the ruling is made. It is important to know at the time that rulings are being challenged so that additional evidence or argument may be presented and the point considered by the trial court with knowledge that the rule is being contested.